Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 8 April 2021, claim 11 is amended.  Claims 11 and 22-30 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 8 April 2021the rejections based on Xu are withdrawn.  No rejections are made at this time.  

Allowable Subject Matter
Claims 1 and 22-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: the examiner finds that the prior art does not teach or fairly suggest the multi-core shell particle of claim 11.  Amended claim 11 now requires that the shell B on the cores in the multicore shell particles comprises GaP, and also wherein the molar ratio of a group III element contained in the core to a group V element contained in the core-shell particle (the core + the coating shell B) is greater than 2.2.  This embodiment is believed to correspond to Example I in the applicant’s specification.  
Xu is exemplary of the prior art.  Xu (cited previously) does not specifically describe that the shell B in the multicore shell particle uses a GaP semiconductor, but uses a list of potential semiconductor couples in general as III-V pairs.  Xu is also silent as to the newly added limitation of wherein the molar ratio of a group III element contained in the core to a group V element contained in the core-shell particle (the core + the coating shell B) is greater than 2.2.  Xu does not contemplate such a molar ratio.  The prior art does not teach or fairly suggest the multicore shell particle of claim 11 having these limitations.    The dependent claims include all limitations of independent claim 11.  
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734